DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

November 2, 2010

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Issuance of New Birth Certificates for Persons Born in the Commonwealth of
Puerto Rico – UPDATE AND REVISED VERIFICATION PROCESS

This informational bulletin updates an earlier bulletin about the legislation enacted by the
Commonwealth of Puerto Rico to re-issue certified birth certificates for persons born in Puerto
Rico. The legislation was designed to reduce the risk to the security and well-being of Puerto
Ricans by limiting the issuance and use of certified birth certificates by unauthorized individuals.
The law effectively invalidates all birth certificates issued prior to July 1, 2010. On July 1, 2010,
the Commonwealth began to issue new birth certificates and established a three-month transition
period, extending the validity of birth certificates issued prior to July 1, 2010 through September
30, 2010. In addition, Puerto Rico has issued a 30-day extension of the transition period until
October 30, 2010.
As noted previously, new certified copies of birth certificates will be issued to the person to
whom the birth record applies. Individuals are required to pay a fee for the new certificates;
however, Federal or State government agencies may obtain verification of birth for official
purposes free of charge. (Contact information is provided below.) Such verification will be
issued directly to the governmental agency and will be considered prima facie evidence of the
information that is verified. The law also prohibits the person identified in a birth certificate
from transferring custody of the certified copy to any person or entity that requests it. However,
upon being shown the certified birth certificate the person or entity requesting the evidence may
make a photocopy of the certified copy.
Policy Issues for Medicaid and CHIP
Questions have been raised as to the appropriate actions for States that have accepted Puerto
Rican birth certificates to meet citizenship and identity requirements for Medicaid and CHIP and
how to treat these documents for future eligibility determinations.
Only applicants for Medicaid or CHIP who apply for coverage for the first time on or after
November 1, 2010 will be affected by this new Puerto Rico law; thus it should not change the
process for persons who recertify or reapply for Medicaid or CHIP after November 1. In
addition, the new law does not cancel any action initiated prior to November 1, 2010 that relied
on a certified birth certificate issued prior to July 1, 2010. Thus, a State may rely on a certified
birth certificate issued prior to July 1, 2010 to document citizenship for Medicaid or CHIP
eligibility for applications received before November 1, 2010.

Page 2 – CMCS Informational Bulletin
For the States that have elected to confirm citizenship through the data match with the Social
Security Administration (SSA), the change in Puerto Rico law will have virtually no impact on
those States’ policies and procedures. The data matching process may continue without change.
States that have not elected this new data matching option are encouraged to do so. States may
also request verification of an individual’s birth in Puerto Rico directly from the Demographic
Registry Office. However, in States that do not rely on SSA data matches, anyone of Puerto
Rican birth whose Medicaid or CHIP application is first received on or after November 1, 2010,
who has not previously documented citizenship for purposes of Medicaid and CHIP, and uses a
birth certificate for documentation of citizenship and identity will have to obtain a new certified
birth certificate. Certified birth certificate copies issued prior to July 1, 2010 should not be
accepted for applications filed on or after November 1, 2010.
In light of the large number of birth certificates that Puerto Rico may need to re-issue,
individuals may experience a delay in obtaining their copies. If an individual is submitting a
birth certificate as a form of documentation for Medicaid or CHIP eligibility, States are required
to provide a reasonable opportunity for the individual to submit the birth documentation. If the
State determines that the individual is otherwise eligible, it must provide benefits while the
individual secures the documents needed to satisfy the citizenship documentation requirement.
In light of the backlog in Puerto Rico, States are encouraged to take into account these
circumstances when determining the reasonable opportunity period and note that the period may
not be more restrictive for citizens and nationals than the State provides for immigrants. For
more details on the reasonable opportunity period, our letter to State Health Officials released on
December 28, 2009 is available at
http://www.cms.gov/smdl/downloads/SHO122809corrected.pdf.
Some Medicaid and CHIP enrollees may have provided a U.S. Passport issued prior to
November 1, 2010 to document citizenship. Any unexpired passport presented by an applicant
or enrollee as evidence of citizenship and identity should continue to be accepted, however, an
expired passport issued to a person born in Puerto Rico should not be accepted. Instead, the
State may utilize the option to conduct a match with SSA in lieu of presenting citizenship
documentation, verify the individual’s birth with Puerto Rico’s Demographic Registry Office,
or permit the individual to obtain a new certified Puerto Rico birth certificate, a new passport, or
other acceptable documents. States are not required to conduct any special reviews or
redeterminations based on these changes to Puerto Rican law. All existing rules and procedures
continue to apply to individuals of Puerto Rican birth as to all other U.S. citizens.
Process to Obtain Verification of Birth from Puerto Rico
After receiving a written request for verification of birth from a State or local agency, the
Department of Healthcare Demographic Registry Office of Puerto Rico will provide findings
within two (2) business days at no cost to the State or local agency. The findings will either
confirm and validate the demographic information submitted to the office or advise that the
information submitted is not consistent with the information in the Office of Registry. All
validations of demographic information will contain an official stamp from the Puerto Rico
Department of Healthcare Demographic Registry Office. The information States receive is
privileged and confidential. Any unauthorized dissemination, distribution or copies is
prohibited.

Page 3 – CMCS Informational Bulletin
All requests must be made in writing by e-mail, fax, or mail. A request for validation may not be
completed over the phone. States should provide the following information for each individual
and follow the instructions below for submitting formal requests:
1. Name of the applicant as it appears on the birth certificate including both last names if
more than one last name;
2. Date of birth; and
3. Place of birth.
Please also indicate how you would like to receive your response.
• If by e-mail, indicate the official government e-mail address where the response should be
sent.
• If by facsimile, indicate the official government facsimile number that should be used.
• If by regular mail, indicate the full mailing address.
To Submit by Email: Send your request from an official government e-mail address to
Registrodemografico@salud.gov.pr
To Submit by Facsimile: Make the request on official letterhead and fax to the attention of:
Validation Office at 1 (787) 767-8605 or 1 (787) 766-1299.
To Submit by Regular Mail: Make the request on official letterhead and mail to the attention of
Validation Office, Demographic Registry Office of Puerto Rico, Department of Health, P.O. Box
11854, San Juan, Puerto Rico 00910.
If you have any questions or do not receive the information in the time frame indicated above,
please contact Michael Melendez of the CMS New York Regional Office via email at
michael.melendez@cms.hhs.gov.
An individual can request a birth certificate on-online, by telephone or by mail. Individuals
applying for a new birth certificate must pay $5.00 for the first copy. Instructions for requesting a
birth certificate are available in English and Spanish at www.prfaa.com/birthcertificates/ and
www.prfaa.com/certificadosdenacimiento/. A Fact Sheet about the new law and answers to
frequently asked questions can also be found on this site. As noted above, State and local
government agencies may obtain verification of birth for official purposes free of charge.
Outreach to Beneficiaries and Community-Based Organizations
States are encouraged to inform Medicaid and CHIP applicants born in Puerto Rico of the new
Puerto Rico birth certificate law and how this could affect their application for Medicaid or
CHIP. This information should include the documentation the applicant will be responsible for
obtaining (if any), information to assist the applicant, and the documentation the State will obtain
or attempt to obtain on behalf of the applicant. States are also encouraged to inform local and
State-wide community-based organizations that serve Puerto Ricans of the new requirement and
its impact on Medicaid and CHIP applications.

Page 4 – CMCS Informational Bulletin
As a reminder, States may obtain a 75 percent federal Medicaid matching rate for oral
interpretation or written translation of important information into a non-English language per
CHIPRA Section 201(b). For more information on utilizing this option, see the letter to State
Health Officials issued on July 1, 2010, available at
http://www.cms.gov/smdl/downloads/SHO10007.pdf.
We hope this information will be helpful as you administer these critical coverage programs.
Questions about this issue may be directed to Sarah Lichtman Spector of the Family and
Children’s Health Programs Group at sarah.spector@cms.hhs.gov or 410-786-3031.

